Citation Nr: 0921316	
Decision Date: 06/08/09    Archive Date: 06/16/09

DOCKET NO.  05-35 698A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to service connection for mechanical low back 
pain.

2.  Entitlement to service connection for sprain of the right 
knee.

3.  Entitlement to service connection for a left wrist 
disability.

4.  Entitlement to an initial compensable evaluation for 
residuals of a fracture of the right ankle.

5.  Entitlement to an initial compensable evaluation for 
hallux valgus of the right and left great toes.
 
6.  Entitlement to an initial compensable evaluation for flat 
feet.

7.  Entitlement to an initial compensable evaluation for 
residuals of a fracture of the left great toe.




REPRESENTATION

Veteran represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

T. Azizi-Barcelo, Counsel


INTRODUCTION

The Veteran, who is the appellant, served on active duty from 
October 1996 to November 2003.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a rating decision, dated in April 2004, of a 
Department of Veterans Affairs (VA) Regional Office (RO).

In February 2009, the Veteran appeared at a hearing before 
the undersigned Veterans Law Judge.  A transcript of the 
hearing is in the record.

At the hearing, the Veteran submitted additional evidence and 
waived the right to have the evidence initially considered by 
the RO.  38 C.F.R. § 20.1304(c).

At the February 2009 personal hearing, the Veteran clarified 
that he no longer desired to pursue an appeal with respect to 
the issue of service connection for a bilateral knee 
condition.  

The issues of entitlement to service connection for 
mechanical low back pain, a sprain of the right wrist, and a 
left wrist disability, and the issues of entitlement to 
compensable initial ratings for flat feet and for residuals 
of a fracture of the left great toe, being remanded, are 
addressed in the REMAND portion of the decision below and are 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDINGS OF FACT

1.  The Veteran's residuals of a fracture of the right ankle 
are manifested by pain and mild instability, with 
osteoarthritis confirmed by MRI.

2.  The Veteran's hallux valgus of the right and left great 
toes have not required surgery and resection of the 
metatarsal head and do not represent a severe case equivalent 
to amputation of the great toe.


CONCLUSIONS OF LAW

1.  The criteria for a 10 percent disability rating for 
residuals of a fracture of the right ankle are met.  38 
U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 4.40, 4.45, 
4.59, 4.71a, Diagnostic Codes 5003, 5271 (2008).

2.  The criteria for an initial compensable rating for hallux 
valgus of the right and left great toes are not met.  38 
U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. 
§ 4.71a, Diagnostic Code 5280 (2008).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA amended VA's duties to notify and to assist a 
claimant in developing information and evidence necessary to 
substantiate a claim.  38 U.S.C.A. §§ 5103(a), 5103A; 38 
C.F.R. § 3.159. 

Duty to Notify

Under 38 U.S.C.A. § 5103(a), VA must notify the claimant of 
the information and evidence not of record that is necessary 
to substantiate a claim, which information and evidence VA 
will obtain, and which information and evidence the claimant 
is expected to provide.  

The VCAA notice requirements apply to all five elements of a 
service connection claim.  The five elements are: 1) veteran 
status; 2) existence of a disability; (3) a connection 
between the veteran's service and the disability; 4) degree 
of disability; and 5) effective date of the disability.  
Dingess v. Nicholson, 19 Vet.App. 473 (2006). 

In a claim for increase, the VCAA notice requirements are the 
type of evidence needed to substantiate the claim, namely, 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
claimant's employment and daily life.  Also, if the 
Diagnostic Code under which the claimant is rated contains 
criteria necessary for entitlement to a higher disability 
rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect of that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the VA must provide at least 
general notice of that requirement to the claimant.  Vazquez-
Flores v. Peake, 22 Vet. App. 37 (2008).

The VCAA notice must be provided to a claimant before the 
initial unfavorable adjudication by the RO.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004). 

The RO provided pre-adjudication VCAA notice on the 
underlying claims of service connection for residuals of a 
right ankle fracture and for hallux valgus of the right and 
left great toes, by letter, dated in January 2004.  Where, as 
here, service connection has been granted and an initial 
disability rating has been assigned, the claim has been more 
than substantiated, it has been proven, thereby rendering 38 
U.S.C.A. § 5103(a) notice no longer required because the 
purpose that the notice was intended to serve has been 
fulfilled.  Furthermore, once a claim for service connection 
has been substantiated, the filing of a notice of 
disagreement with the RO's rating of the disability does not 
trigger additional 38 U.S.C.A. § 5103(a) notice.  Therefore, 
further VCAA notice under 38 U.S.C.A. § 5103(a) and § 
3.159(b)(1) is no longer applicable in the claims for initial 
compensable ratings for residuals of a right ankle fracture 
and for hallux valgus of the right and left great toes.  
Dingess, 19 Vet. App. 473 (2006); Dunlap v. Nicholson, 
21 Vet. App. 112, 116-117 (2007); Goodwin v. Peake, 22 Vet. 
App. 128 (2008).

Duty to Assist

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate a claim.  The duty to assist includes providing 
a medical examination when such is necessary to make a 
decision on a claim.  The Veteran was afforded VA 
examinations to evaluate his residuals of a right ankle 
fracture and hallux valgus of the right and left great toes.  
As there are no additional records to obtain, the Board 
concludes that no further assistance to the Veteran in 
developing the facts pertinent to the claims is required to 
comply with the duty to assist.

Rating Principles

A disability rating is determined by the application of VA's 
Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. 
Part 4.  

The percentage ratings contained in the Rating Schedule 
represent, as far as can be practicably determined, the 
average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and their residual conditions in civil occupations.  
Separate diagnostic codes identify the various disabilities.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  

The Board will consider whether separate ratings may be 
assigned for separate periods of time based on facts found, a 
practice known as "staged ratings," whether it is an 
initial rating case or not.  Fenderson v. West, 12 Vet. 
App. 119, 126-27 (1999); Hart v. Mansfield, 21 Vet. App. 505 
(2007).

When rating a disability of the musculoskeletal system, 
functional loss due to pain, weakened movement, fatigability, 
and pain on movement are factors to be considered.  38 C.F.R. 
§§ 4.40, 4.45; DeLuca v. Brown, 8 Vet. App. 202 (1995). Also 
with any form of arthritis, painful motion is a factor to be 
considered.  38 C.F.R. § 4.59.

Residuals of a Right Ankle Fracture

The Veteran's service-connected residuals of a fracture of 
the right ankle are currently rated as noncompensable under 
38 C.F.R. § 4.71a, Diagnostic Code 5271.

Under Diagnostic Code 5271, moderate limited motion of the 
ankle warrants a 10 percent rating, and marked limited motion 
of the ankle warrants a 20 percent rating.

Other applicable criteria for consideration is 38 C.F.R. § 
4.71a, Diagnostic Code 5003.  Under Code 5003, degenerative 
arthritis established by X-ray findings is rated on the basis 
of limitation of motion under the appropriate diagnostic code 
for the specific joint or joints involved.  When there is 
arthritis with at least some limitation of motion, but to a 
degree which would be noncompensable under a limitation-of- 
motion code, a 10 percent rating will be assigned for each 
affected major joint or group of minor joints.  Limitation of 
motion must be objectively confirmed by findings such as 
swelling, muscle spasm, or satisfactory evidence of painful 
motion.  38 C.F.R. § 4.71a, Diagnostic Code 5003.

A normal (full) range of ankle motion is defined as follows: 
from 0 degrees to 20 degrees of dorsiflexion, and from 0 
degrees to 45 degrees of plantar flexion.  38 C.F.R. § 4.71, 
Plate II.

Analysis

On QTC/VA examination in February 2004, the examiner noted a 
history of right ankle fracture since 2002.  The Veteran 
complained of weakness in the ankle causing the ankle to row 
over on a daily basis.  He would also experience pain during 
cold and wet weather.  There was a small bone protruding on 
the skin.  He reported incapacitating episodes lasting 4 
days, once a year, although he denied  periods of 
incapacitation in the preceding year.  The Veteran treated 
the condition with pain medication, crutches, physical 
therapy and use of an ankle brace.  There were no prosthetic 
implants of the bone.  There was functional impairment while 
walking on rough terrain.  X-rays of the right ankle were 
within normal limits.  On examination, the ankle joint was 
within normal limits.  Dorsiflexion was to 20 degrees, 
plantar flexion was to 45 degrees, and the range of motion 
was not additionally limited by pain, fatigue, weakness, lack 
of endurance or incoordination.  There was no deformity on 
examination.  The examiner diagnosed status post-right ankle 
fracture with no residual pathology.  The examiner noted no 
time lost from work as due to the condition.  

VA clinical treatment notes in 2004, documented complaints of 
ankle pain and weakness that would cause the ankle to give 
way and fall.  

A February 2005 private clinical note showed mild laxity in 
the Veteran's ankle, particularly with anterior drawer test.  
There was also some mild lateral laxity on testing valgus and 
varus.  The diagnosis was right ankle status post-fracture 
with anterior and posterior laxity and chronic pain.  

A February 2005 MRI scan of the right ankle revealed normal 
tendonitis of the ankle, marked thickening of the anterior 
tafibular ligament and calcaneaofibular ligament consistent 
with prior inversion injury, no disruption of the lateral 
collateral ligament components, and mild osteoarthritis of 
the talonavicular joint with dorsal osteophyte formation.  

On VA examination in March 2008, the Veteran complained of 
pain in the right ankle.  He reported that the right ankle 
would give way on a monthly basis.  He wore lace-up boots, as 
his ankle would give out with other type of shoes.  At times 
he used an air cast or ankle brace.  He denied a history of 
shots or surgery in the right ankle.  On examination, the 
examiner noted a small ganglion cyst along the lateral border 
of the calcaneus.  It was slightly mobile and not 
particularly tender.  He had 1+ anterior drawer of the right 
ankle.  Dorsiflexion was to 20 degrees, plantar flexion was 
to 40 degrees.  There was good strength with inversion and 
eversion of the ankle.  X-rays of the ankle revealed no 
abnormalities.  No other skin changes or swelling was noted.  
The examiner diagnosed a history of mild ankle instability.  
The condition did not prevent him from doing his normal 
activities of daily living.  

The evidence of record documented ankle instability along 
with the Veteran's subjective complaints of pain.  He had 
almost full range of motion of his right ankle throughout the 
period on appeal, which warrants a noncompensable rating 
under DC 5271.  According to 38 C.F.R. § 4.59, upon a finding 
that the veteran suffers from arthritis with painful motion, 
the veteran is "entitled to at least the minimum compensable 
rating for the joint."  The Board finds that the Veteran has 
painful motion with osteoarthritis confirmed by MRI.  A 10 
percent rating is warranted under DC 5003.  A higher 20 
percent rating is not warranted, however, because range of 
motion is not markedly limited.

Disability ratings greater than 10 percent could be granted 
for an ankle disorder where there is ankylosis of the ankle, 
ankylosis of the subastragalar or tarsal joint in poor 
weight-bearing position, marked deformity from the malunion 
of the os calcis or astragalus, or status post 
astragalectomy.  See 38 C.F.R. § 4.71a, Diagnostic Codes 
5270, 5272 through 5274.  In this case, there is no evidence 
of ankylosis, subastragalar or tarsal joint, os calcis or 
astralgus disabilities.

The Board has examined the provisions of 38 C.F.R. §§ 4.40, 
4.45, and 4.59 in order to evaluate the existence of any 
functional loss due to pain, or any weakened movement, excess 
fatigability, incoordination, or pain on movement of the 
Veteran's ankle joint.  See DeLuca v. Brown, 8 Vet. App. 202 
(1995).  The examiner in February 2004, noted that the range 
of motion was not additionally limited by pain, fatigue, 
weakness, lack of endurance or incoordination.  The pain in 
the ankle joint is the foundation for the grant under DC 
5003, above.  The Board concludes that a further grant for 
painful motion would violate the anti-pyramiding rule.  See 
38 C.F.R. § 4.14.

In sum, the Board finds that the Veteran's residuals of a 
right ankle fracture, are manifested by painful motion and 
mild instability, with osteoarthritis confirmed by MRI.  The 
Board concludes that the criteria for a 10 percent rating are 
met.

Hallux Valgus of the Left and Right Feet

The April 2004 rating decision granted service connection and 
noncompensable disability evaluations for hallux valgus of 
the right and left great toes under Diagnostic Code 5280.

Under Diagnostic Code 5280, for unilateral hallux valgus, a 
10 percent rating is warranted if there has been an operation 
and resection of the metatarsal head.  38 C.F.R. § 4.71a, 
Diagnostic Code 5280.  A 10 percent rating is also warranted 
for a severe case, if equivalent to amputation of great toe.  
Id. 

On QTC/VA examination in February 2004, the examiner noted 
that the Veteran had been suffering from hallux valgus since 
2001.  There was pain and swelling at rest, and while walking 
and standing.  X-rays revealed hallus valgus of the left 
foot.  On examination, there was a slight degree of valgus 
present on the left side that could be corrected with 
manipulation.  The degree of angulation was slight with no 
resection of the metatarsal head present.  The examiner 
diagnosed hallux valgus on the left and right foot.  The 
functional impairment was swelling.  The examiner noted no 
time lost from work as due to the condition.  

On VA examination of the feet in March 2008, the examiner 
noted a history of right hallux fracture originally managed 
with a surgical shoe through resolution.  He reported 
occasional recurrent symptoms aggravated by cold weather.  He 
took medication for the pain.  On examination, there was mild 
tenderness to palpitation about the dorsal base of the 
proximal phalanx of the right hallux without swelling, 
deformity or limitation of range of motion in and about the 
adjacent articulations.  The Veteran had mild bilateral 
symmetric bunion deformities with hallux valgus.  There was 
no painful motion, edema, weakness or instability in either 
foot.  The Veteran's walking abilities were normal.  Range of 
motion was not additionally limited by pain fatigue, weakness 
or lack of endurance following repetitive use.  The examiner 
diagnosed mild hereditary bunion deformities and mild chronic 
fracture reparative soreness in and about the base of the 
proximal phalanx of the right hallux, which symptomatically 
and functionally, could be considered comparable to mild 
chronic osteoarthritis.

Here, the probative and objective medical evidence of record 
is devoid of any reference to operation and resection of the 
metatarsal head of the left or right foot, such as to warrant 
a 10 percent rating under Diagnostic Code 5280.  Although the 
Veteran has reported foot pain, the clinical findings of the 
2004 and 2008 VA examinations, VA and other medical records, 
contain no objective evidence of severe disability equivalent 
to amputation of his right or left great toe.  Therefore, 
compensable evaluations under Diagnostic Code 5280 are not 
warranted.

As the preponderance of the evidence is against the claim for 
compensable evaluations for hallux valgus of the left and 
right great toes, the benefit-of-the-doubt standard of proof 
does not apply.  38 U.S.C.A. § 5107(b).

Extraschedular Rating 

Although the Board is precluded by regulation from assigning 
an extraschedular rating under 38 C.F.R. § 3.321(b)(1) in the 
first instance, the Board is not precluded from considering 
whether the case should be referred to the Director of VA's 
Compensation and Pension Service for a rating.

The threshold factor for extraschedular consideration is a 
finding that the evidence presents such an exceptional 
disability picture that the available schedular ratings for 
that service-connected disability are inadequate.  This is 
accomplished by comparing the level of severity and 
symptomatology of the service-connected disability with the 
established criteria.

If the criteria reasonably describe the Veteran's disability 
level and symptomatology, then the disability picture is 
contemplated by the Rating Schedule, and the assigned 
schedular evaluation is, therefore, adequate and referral for 
an extraschedular rating is not required.  Thun v. Peake, 22 
Vet. App. 111, 115 (2008).

Here the rating criteria reasonably describe the Veteran's 
disability level and symptomatology and provided for higher 
ratings for additional or more severe symptoms, which have 
not been shown.  For this reason, the disability picture is 
contemplated by the Rating Schedule, and the assigned 
schedular ratings are adequate for residuals of a right ankle 
fracture and hallux valgus of the left and right great toes, 
and no referral for extraschedular ratings is required under 
38 C.F.R. § 3.321(b)(1).


ORDER

Entitlement to a 10 percent disability rating, but no higher, 
for residuals of a right ankle fracture is granted, subject 
to the laws and regulations governing the payment of monetary 
benefits.

Entitlement to initial compensable ratings for hallux valgus 
of the right and left great toes is denied.


REMAND

With respect to the claims of service connection for 
mechanical low back pain, a sprain of the right wrist, and a 
left wrist disability, and the issues of entitlement to 
compensable initial ratings for flat feet and for residuals 
of a fracture of the left great toe, at the February 2009 
personal hearing, the Veteran identified additional 
outstanding treatment records relevant to the claims, and 
submitted authorization forms for the release of these 
medical records.

Accordingly, the case is REMANDED for the following action:

1.  Obtain the medical records identified 
by the Veteran in the authorization forms, 
dated in February 2009.  The RO must 
follow the procedures set forth in 38 
C.F.R. § 3.159(c) as regards requesting 
records from Federal facilities.  All 
records and/or responses received should 
be associated with the claims file.

2.  After the development requested is 
completed, adjudicate the claims.  If any 
decision remains adverse to the Veteran, 
then provide him with a supplemental 
statement of the case and return the case 
to the Board

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
MARK W. GREENSTREET
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


